Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 23, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-6, 8-13, 15-19 (re-numbered as 1-17) are allowed.

Claims 7, 14, and 20 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Piston   (Reg. # 72,612) on January 18, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

(Currently Amended) A method comprising: 
	ingesting a collection of structured and unstructured patient data, the patient data comprising a plurality of modalities, the patient data comprising a longitudinal clinical history of one or more patients, the patient data from a plurality of data sources;
	populating a plurality of data models based on the ingested patient data to provide for parallel search, retrieval, and hierarchical ranking of the patient data from the plurality of data sources, each data model comprising an abstract data type having a primary key configured to uniquely designate a row or a document, a search key configured to separately designate a row or a document, a grouping key configured to count number of matches to a query, and an untokenized key configured to preserve one or more predetermined fields of the document definition without tokenization, wherein the plurality of data models comprise one or more domain-specific subclasses;
	storing the plurality of data models as one or more indexed documents in an index, each data model being associated with one or more schemas, each data model representing patient data according to one or more data types within the respective patient data, and each data model conforming to at least one of the one or more schemas;
	processing a search request against the index, the search request comprising one or more attribute of the abstract data type, wherein the search request is automatically expanded to retrieve one or more of the plurality of data models based on one or more additional attributes associated with the one or more attribute; and
	providing a search result by collecting one or more shards based on the search request.  
(Original) The method of claim 1, further comprising outputting a result of the search request.  
(Previously Presented) The method of claim 1, wherein populating the plurality of data models comprises generating and merging a data model for ingested patient data.  
(Original) The method of claim 1, further comprising:
outputting the data models in a time series.  
(Original) The method of claim 1, the abstract data type reflecting a class hierarchy.  
(Original) The method of claim 2, wherein the output of the search request is sorted based on quality of match.  
(Cancelled) 
(Currently Amended) A system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
	ingesting a collection of structured and unstructured patient data, the patient data comprising a plurality of modalities, the patient data comprising a longitudinal clinical history of one or more patients, the patient data from a plurality of data sources;
	populating a plurality of data models based on the ingested patient data to provide for parallel search, retrieval, and hierarchical ranking of the patient data from the plurality of data sources, each data model comprising an abstract data type having a primary key configured to uniquely designate a row or a document, a search key configured to separately designate a row or a document, a grouping key configured to count number of matches to a query, and an untokenized key configured to preserve one or more predetermined fields of the document definition without tokenization, wherein the plurality of data models comprise one or more domain-specific subclasses;
	storing the plurality of data models as one or more indexed documents in an index, each data model being associated with one or more schemas, each data model representing patient data according to one or more data types within the respective patient data, and each data model conforming to at least one of the one or more schemas;
	processing a search request against the index, the search request comprising one or more attribute of the abstract data type, wherein the search request is automatically expanded to retrieve one or more of the plurality of data models based on one or more additional attributes associated with the one or more attribute; and	providing a search result by collecting one or more shards based on the search request.  
(Original) The system of claim 8, further comprising outputting a result of the search request.  
(Currently Amended) The system of claim 8, wherein populating the plurality of data models comprises generating and merging a data model for ingested patient data.  
(Original) The system of claim 8, further comprising:
outputting the data models in a time series.  
(Original) The system of claim 8, the abstract data type reflecting a class hierarchy.  
(Original) The system of claim 9, wherein the output of the search request is sorted based on quality of match.  
(Cancelled)   
(Currently Amended) A computer program product for modeling patient data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
	ingesting a collection of structured and unstructured patient data, the patient data comprising a plurality of modalities, the patient data comprising a longitudinal clinical history of one or more patients, the patient data from a plurality of data sources;
	populating a plurality of data models based on the ingested patient data to provide for parallel search, retrieval, and hierarchical ranking of the patient data from the plurality of data sources, each data model comprising an abstract data type having a primary key configured to uniquely designate a row or a document, a search key configured to separately designate a row or a document, a grouping key configured to count number of matches to a query, and an untokenized key configured to preserve one or more predetermined fields of the document definition without tokenization, wherein the plurality of data models comprise one or more domain-specific subclasses;
	storing the plurality of data models as one or more indexed documents in an index, each data model being associated with one or more schemas, each data model representing patient data according to one or more data types within the respective patient data, and each data model conforming to at least one of the one or more schemas;
	processing a search request against the index, the search request comprising one or more attribute of the abstract data type, wherein the search request is automatically expanded to retrieve one or more of the plurality of data models based on one or more additional attributes associated with the one or more attribute; and	providing a search result by collecting one or more shards based on the search request.  
(Original) The computer program product of claim 15, further comprising outputting a result of the search request.  
(Currently Amended) The computer program product of claim 15, wherein populating the plurality of data models comprises generating and merging a data model for ingested patient data.  
(Original) The computer program product of claim 15, further comprising:
outputting the data models in a time series.  
(Original) The computer program product of claim 15, the abstract data type reflecting a class hierarchy.  
(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach ingesting a collection of structured and unstructured patient data, the patient data comprising a plurality of modalities, the patient data comprising a longitudinal clinical history of one or more patients, the patient data from a plurality of data sources; populating a plurality of data models based on the ingested patient data to provide for parallel search, retrieval, and hierarchical ranking of the patient data from the plurality of data sources, each data model comprising an abstract data type having a primary key configured to uniquely designate a row or a document, a search key configured to separately designate a row or a document, a grouping key configured to count number of matches to a query, and an untokenized key configured to preserve one or more predetermined fields of the document definition without tokenization, wherein the plurality of data models comprise one or more domain-specific subclasses; storing the plurality of data models as one or more indexed documents in an index, each data model being associated with one or more schemas, each data model representing patient data according to one or more data types within the respective patient data, and each data model conforming to at least one of the one or more schemas; processing a search request against the index, the search request comprising one or more attribute of the abstract data type, wherein the search request is automatically expanded to retrieve one or more of the plurality of data models based on one or more additional attributes associated with the one or more attribute; and providing a search result by collecting one or more shards based on the search request.  
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 9-13, 16-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169